USS BISTRICE COURT
NORTHERN DISTRICT OF TEXAS |
IN THE UNITED STATES DISTRICT COURT |

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
Plaintiff, a.
Vv. : Criminal Action No. 2:19-CR-00132-Z-BR
DAVID VELASCO-PEREZ (1)
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 1, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

 

David Velasco-Perez filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant David Velasco-Perez was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant David Velasco-Perez; and
ADJUDGES Defendant David Velasco-Perez guilty of Count One in violation of 8 U.S.C. § 1326(a) and
6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, November 18, 2019.

 

MATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
